   Case 4:20-cv-00294-CDL-MSH Document 5 Filed 12/01/20 Page 1 of 2
                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                     By mgarcia at 2:22 pm, Dec 01, 2020

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


 EDWIN ROBERTO GIRON-VILLATORO,

                Petitioner,                                  CIVIL ACTION NO.: 5:20-cv-118

         v.

 WARDEN D. GREENWALT,

                Respondent.


                                            ORDER

       Petitioner Edwin Giron-Villatoro (“Giron-Villatoro”), who is currently incarcerated at the

Stewart Detention Center in Lumpkin, Georgia, filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 while he was housed at the Folkston Immigration and Customs

Enforcement (“ICE”) Processing Center in Folkston, Georgia. Giron-Villatoro is challenging his

continued detention and seeks bond, parole, or some other similar relief. Doc. 1. He has notified

the Court of his change of address, which is the Stewart Detention Center. Doc. 4.

       It is now prudent to address the venue of this action. District courts are authorized to

grant writs of habeas corpus “within their respective jurisdictions,” 28 U.S.C. § 2241(a), and

such writs “shall be directed to the person having custody of the person detained.” 28 U.S.C.

§ 2243. Therefore, the proper party respondent is the “person who has the immediate custody of

the party detained, with the power to produce the body of such party before the court or judge.”

Rumsfeld v. Padilla, 542 U.S. 426, 434‒35 (2004) (citation omitted). Similarly, because “the

court issuing the writ [must] have jurisdiction over the custodian,” in “habeas petitions

challenging present physical confinement, jurisdiction lies in only one district: the district of
    Case 4:20-cv-00294-CDL-MSH Document 5 Filed 12/01/20 Page 2 of 2




confinement.” Id. at 442‒43 (citation omitted). To this end, the federal courts of this State

maintain a “longstanding practice” of transferring § 2241 habeas petitions to the district of

incarceration. 28 U.S.C. § 1631 (“Whenever a civil action is filed in a court . . . and that court

finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer

such action . . . to any other such court . . . in which the action . . . could have been

brought . . . .”).

        The place of Giron-Villatoro’s detention, Stewart County, is located in the Columbus

Division of the Middle District of Georgia. 28 U.S.C. § 90(b)(3). Consequently, the Court

ORDERS this action be TRANSFERRED to the United States District Court for the Middle

District of Georgia, Columbus Division. The Court DIRECTS the Clerk of Court to transfer this

case to the United States District Court for the Middle District of Georgia, Columbus Division.

        SO ORDERED, this 1st day of December, 2020.




                                         _____________________________________
                                         BENJAMIN W. CHEESBRO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                                     2
